Citation Nr: 0508248	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-13 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of overpayment of death 
pension in the amount 
of $533.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.  He died in November 1985.  The appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs Committee on Waivers and 
Compromises at the Los Angeles, California, regional office 
(RO).  

The Board notes that the appellant's contentions suggest that 
she desires that the VA consider terminating collection 
activity pursuant to 38 C.F.R. § 1.942 on the basis that the 
VA will not be able to collect any substantial amount from 
the appellant.  See Gordon v. Principi, 15 Vet App. 124 
(2001).  That matter has not been considered by the RO and is 
not perfected for appellate review.  Accordingly, the Board 
refers that request to the RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The overpayment of death pension occurred when the appellant 
continued to receive payment of that benefit for a month 
after she remarried.  In the decision on her request for 
waiver, the committee noted that the appellant did notify the 
VA promptly of her remarriage, and she was not at fault for 
the debt.  It was further noted that she indicated that she 
could not pay the debt because her income was low and she had 
to support children.  However, the committee concluded in the 
statement of the case that the appellant's financial and 
dependent status were unclear.  The Board notes that the 
claims file does not contain any objective evidence regarding 
the appellant's dependents, income, or expenses.  The Board 
concludes that additional development of evidence would be 
useful in assessing the veracity of the appellant's 
contentions.

The Board further notes that there is a question regarding 
whether or not the appellant desires a Travel Board hearing.  
In her substantive appeal statement dated in May 2003, the 
appellant checked a box indicating that she did not desire a 
hearing before the Board.  Subsequently, however, in a 
memorandum dated in November 2004, a Member of the Committee 
on Waivers and Compromises stated that "He [sic] is 
requesting a Travel Board hearing."  Clarification of 
whether or not the appellant desires such a hearing is 
required.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should send a letter to the 
appellant requesting that she provide 
supporting evidence such as documentation 
(check stubs, bank statements, etc) 
showing her income from Aid For Dependent 
Children, Social Security or any other 
source; documentation regarding her 
expenses (such as copies of bills, rent 
statements, etc.); and documentation 
demonstrating that she has custody and 
financial responsibility for minor 
children (such as birth certificates, 
court orders, etc).  The appellant should 
also be requested to clarify whether or 
not she desires a hearing before a member 
of the Board.  If she responds 
affirmatively, such a hearing should be 
scheduled.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



